DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-4, 8-9 and 11-20 are pending and are subject to this Office Action. Claims 1 and 15 have been amended. Claims 5, 7 and 10 have been cancelled.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 09/08/2021 containing amendments and remarks to the claims.
The objections to claim 1 for minor informalities are withdrawn due to amendments made to the claim.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 09/08/2021, with respect to the rejection(s) of claims 1-5 and 7-20 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to specifically recite jet fuel, rather than distillate fuel. The prior art of record Flego is directed to diesel fuel and not jet fuel. Therefore, the rejection has been withdrawn.  However, upon further consideration, a modified grounds of rejection is made in view of previously applied prior art without the Flego reference. 

In regards to the request to hold the double patenting rejection in abeyance, the Examiner notes that double patenting rejection over claims 1-28 of U.S. Patent No. 9,914,672 is modified based on amendments made to the claims and is presented below.

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al. (US 2009/0299109 A1, cited in the IDS dated 03/12/2018), in view of Peters et al. (US 2011/0288352 A1, cited in the IDS date 03/12/2018), and Smith (Reaction, Separation and Recycle Systems for Continuous Processes, Chemical Process Design and Integration, Wiley, 2005, p. 259-261), as evidenced by Zeolyst International (Zeolite Beta) and Doll et al. (US 2003/0009070 A1). 
In regards to claim 1, Gruber discloses a process for preparing renewable hydrocarbons comprising contacting alcohols (e.g. C3 to C6 alcohols) with an acidic solid catalyst at a temperature and pressure capable of catalyzing dehydration of alcohols to form olefins and water, oligomerization of said olefins, and isomerization of olefinic oligomers and olefins, to form an effluent comprising olefinic hydrocarbon oligomers, water and unreacted alcohol ([0079]; [0081]-[0083]; [0130]; [0137]; [0147]; [0154]; [0162]). Gruber discloses suitable alcohols may include mixtures of iso- and n-alcohols and may further include 1-butanol, 2-butanol, and isobutanol ([0065]; [0126]; [0152]; [0196]). Gruber also discloses that at least pentanols, including 2-pentanol, and hexanols, including 2-hexanol, may be used in combination with butanols, including isobutanol ([0196]; [0204]).
Gruber explicitly discloses that the catalyst is capable of several reactions including dehydration, oligomerization, and isomerization and can be carried out in a single reactor containing a heterogeneous catalyst capable of catalyzing all of the reactions ([0121]; [0143]; [0162]). Gruber further discloses that the acid catalyst may be a beta zeolite catalyst CP814C ([0156]; [0254]). The Applicant discloses using a beta-zeolite containing catalyst and that suitable catalysts may include acidic zeolites with a SAR from about 10 to about 100 ([0041]) Beta zeolite CP814C has a SAR of about 38 as evidenced by Zeolyst International (Zeolite Beta Information) and are also known in the art to be suitable for double bond isomerization as evidenced by Doll et al. ([0014]; [0021]). Therefore, since Gruber explicitly discloses that the catalysts are suitable for dehydration, oligomerization and isomerization, and teaches a catalyst that is considered to be equivalent to a suitable catalyst as described by the Applicant, it follows that the catalyst of Gruber would inherently function the same as the claimed catalyst and have similar activities for the claimed dehydration, oligomerization, isomerization and reaction of C8-C12 olefins, and will produce an effluent comprising branched mono-olefinic distillate fuel range hydrocarbon oligomers, water and unreacted alcohol, absent evidence to the contrary. 
Gruber discloses that the resulting products may be separated and optionally purified, and explicitly discloses separating water produced by the dehydration reaction ([0135]; [0213]; [0216]).
Gruber does not appear to explicitly disclose separating the effluent and recovering oligomers, a water stream, an unreacted alcohol stream, fractionating the oligomers to recover a light olefin feedstock and a heavy oligomer fraction, wherein the light olefin feedstock is used in the reaction zone to react with olefins produced in situ, and recycling the unreacted alcohol to the reaction zone. 
However, Peters, directed to a process for preparing renewable jet fuel by dehydrating and oligomerizing C2-C6 alcohols such as isobutanol, teaches that water generated during dehydration is separated, and unreacted butenes, dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]). Peters also discloses that the separation and recycling is carried out prior to hydrogenation ([0098]-[0100]). 
Furthermore, Smith teaches that it is well known in the art to separate unreacted feed components or byproducts from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet, and byproducts may be further reacted (p. 259-260, section 13.1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the process of Gruber by separating a water stream and an unreacted alcohol stream from the olefin oligomer effluent, fractionating the oligomer effluent to recover a light olefin feedstock comprising one or more C8-C12 olefins and a heavy oligomer fraction, and recycling the light olefin feedstock and unreacted alcohol stream to the reaction zone to be further reacted and produce heavier oligomer products as taught by Peters and Smith because Peters teaches that dimers, lighter olefins or other products can be separated from an oligomerization and recycled to improve distribution of larger dimers, Smith teaches that is known in the art to recycle unreacted feeds and byproducts to obtain additional product and therefore this involves applying a known techniques in the art (purification/separation of unreacted feeds from product streams and recycling lighter products) to yield predictable results of producing additional heavy oligomer products. It would also be obvious for one having ordinary skill in the art to recycle unreacted alcohol because Smith teaches that it is well known in the art to separate unreacted feed components or byproducts from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet, and byproducts may be further reacted (p. 259-260, section 13.1).
Gruber discloses that the olefin oligomers may be further hydrogenated to produce saturated hydrocarbons (i.e. alkanes/paraffins) ([0130]; [0144]; [0177]-[0179]). Therefore, it would be obvious to hydrogenate the heavy oligomer fraction to produce paraffinic hydrocarbon products. 
Gruber, in view of Peters and Smith, does not appear to explicitly disclose that the yield of jet fuel range hydrocarbons is at least 75 wt% based on the alcohol feedstock. 
However, Gruber, in view of Peters and Smith, discloses the same process for producing jet fuel range hydrocarbon oligomers comprising similar feed components and catalysts and recycling similar light olefin feedstocks comprising similar olefins as claimed. It follows that with the same process step, same feed components and catalysts and at similar conditions, that the processes of the prior art and the claimed invention will function in substantially the same manner and yield similar results. Thus, it is asserted that the process of Gruber, in view of Peters and Smith, will result in a yield of jet fuel range hydrocarbons of at least 75 wt% based on the alcohol feedstock, absent evidence to the contrary. 

In regards to claims 2-4, Peters, discloses that unreacted butenes, dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]). Peters further teaches that the compounds recycled are those that will increase the amount of desired oligomerized product, specifically C12 or C16 oligomers, and the recycle is optimized to maximize C16 levels in the product stream ([0098]; [0099]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to separate a fraction comprising C8 and lighter, C10 and lighter, or C12 and lighter olefins and recycle the fraction to the reaction zone to produce additional oligomers based on the desired oligomer distribution/carbon number range of the product and this merely involves applying a known technique of recycling lighter oligomer products to increase production of heavier oligomers. It would be obvious for one having ordinary skill in the art to recycle C12 and lighter olefins, including C8 and C10 olefins, to increase C16 oligomers in order to maximize C16 levels as taught by Peters.  

In regards to claim 8, Gruber discloses that the resulting mixture of products from the hydrogenation reaction may be separated by a conventional method (e.g. fractionation) and useful in fuels ([0177]-[0179]; [0209]).

In regards to claim 9, Gruber discloses that the hydrocarbon fractions produced from dehydration, oligomerization, rearrangement and hydrogenation may be used as fuels without blending if the mixture meets specifications for specific fuels ([0209]).

In regards to claims 11-13, Gruber discloses suitable alcohols include 1-butanol, 2-butanol, and isobutanol ([0065]; [0126]; [0196]).

In regards to claim 14, Gruber discloses forming alcohols by fermentation of biomass and may comprise 2-butanol ([0014]; [0065]; [0126]; [0196]). Gruber further discloses that a wet alcohol may be used for dehydration which reasonably suggests the feedstock comprises water ([0129]; [0133]). 

In regards to claim 15, Gruber discloses a process for preparing renewable hydrocarbons comprising contacting C4 alcohols such as isobutanol with an acidic solid catalyst capable of catalyzing dehydration of alcohols to form olefins and water, oligomerization of said olefins, and isomerization of olefinic oligomers and olefins, to form an effluent comprising olefinic hydrocarbon oligomers ([0065]; [0079]; [0081]-[0083]; [0126]; [0130]; [0137]; [0147]; [0154]; [0162]; [0196]). 
Gruber discloses a process for preparing renewable hydrocarbons comprising contacting alcohols (e.g. C3 to C6 alcohols) with an acidic solid catalyst at a temperature and pressure capable of catalyzing dehydration of alcohols to form olefins and water, oligomerization of said olefins, and isomerization of olefinic oligomers and olefins, to form an effluent comprising olefinic hydrocarbon oligomers ([0079]; [0081]-[0083]; [0130]; [0137]; [0147]; [0154]; [0162]). Gruber discloses suitable alcohols may include mixtures of iso- and n-alcohols and may further include 1-butanol, 2-butanol, and isobutanol ([0065]; [0126]; [0152]; [0196]). Gruber also discloses that at least pentanols, including 2-pentanol, and hexanols, including 2-hexanol, may be used in combination with butanols, including isobutanol ([0196]; [0204]).
Gruber explicitly discloses that the catalyst is capable of several reactions including dehydration, oligomerization, and isomerization and can be carried out in a single reactor containing a heterogeneous catalyst capable of catalyzing all of the reactions ([0121]; [0143]; [0162]). Gruber further discloses that the acid catalyst may be a beta zeolite catalyst CP814C ([0156]; [0254]). The Applicant discloses using a beta-zeolite containing catalyst and that suitable catalysts may include acidic zeolites with a SAR from about 10 to about 100 ([0041]) Beta zeolite CP814C has a SAR of about 38 as evidenced by Zeolyst International (Zeolite Beta Information) and are also known in the art to be suitable for double bond isomerization as evidenced by Doll et al. ([0014]; [0021]). Therefore, since Gruber explicitly discloses that the catalysts are suitable for dehydration, oligomerization and isomerization, and teaches a catalyst that is considered to be equivalent to a suitable catalyst as described by the Applicant, it follows that the catalyst of Gruber would inherently function the same as the claimed catalyst and have similar activities for the claimed dehydration, oligomerization, isomerization and reaction of C8-C10 olefins, absent evidence to the contrary. Gruber teaches that the reactions may be carried out in a single reactor over a single catalyst, which reasonably suggests that the reactions such as any isomerization (e.g. positional or skeletal) will occur in the presence of water. 
Gruber further discloses that the olefin oligomers may be further hydrogenated in the presence of a hydrogenation catalyst to produce saturated hydrocarbons (i.e. alkanes/paraffins) ([0130]; [0144]; [0163]; [0177]-[0179]). Gruber teaches that the oligomerized and rearranged product may be transferred into an additional reactor for reduction (i.e. hydrogenation) over a different catalyst, which indicates that presence of two reaction zones having different catalysts ([0162]). Gruber does not appear to explicitly disclose that the hydrogenation catalyst is a water tolerant catalyst, however, Gruber discloses a number of catalytic materials that are similar to those disclosed by the Applicant and therefore Gruber is considered reasonably suggest hydrogenation catalysts that are water tolerant. 
Gruber does not appear to explicitly disclose feeding a recycle C8-C10 olefin to the first reaction zone. 
However, Peters, directed to a process for preparing renewable jet fuel by dehydrating and oligomerizing C2-C6 alcohols such as isobutanol, teaches dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]). Peters also discloses that the separation and recycling is carried out prior to hydrogenation ([0098]-[0100]).
Furthermore, Smith teaches that it is well known in the art to separate unreacted feed components or byproducts from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet, and byproducts may be further reacted (p. 259-260, section 13.1).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the process of Gruber by separating a light olefin feedstock comprising one or more C8-C10 olefins and recycling the light olefin feedstock to the reaction zone to be further reacted and produce heavier oligomer products as taught by Peters and Smith because Peters teaches that dimers, lighter olefins or other products can be separated from an oligomerization and recycled to improve distribution of larger dimers, Smith teaches that is known in the art to recycle byproducts to obtain additional product and therefore this involves applying a known techniques in the art (purification/separation of unreacted feeds from product streams and recycling lighter products) to yield predictable results of producing additional heavy oligomer products.
Gruber, in view of Peters and Smith, does not appear to explicitly disclose that the yield of jet fuel range hydrocarbons is at least 75 wt% based on the alcohol feedstock. 
However, Gruber, in view of Peters and Smith, discloses the same process for producing jet fuel range hydrocarbon oligomers comprising similar feed components and catalysts and recycling similar light olefin feedstocks comprising similar olefins as claimed. It follows that with the same process step, same feed components and catalysts and at similar conditions, that the processes of the prior art and the claimed invention will function in substantially the same manner and yield similar results. Thus, it is asserted that the process of Gruber, in view of Peters and Smith, will result in a yield of jet fuel range hydrocarbons of at least 75 wt% based on the alcohol feedstock, absent evidence to the contrary. 

In regards to claim 16, Gruber discloses that water and unreacted alcohol may be separated and recovered ([0133]; [0251]), and Smith teaches that it is well known in the art to separate unreacted feed components from a product stream using a separator because unreacted feed is usually too valuable to be disposed of and therefore is recycled to the reactor inlet (p. 259-260, section 13.1). It would have therefore been obvious for one having ordinary skill in the art to separate unreacted alcohols from the product stream. 

In regards to claim 17, Gruber discloses that the resulting mixture of products from the hydrogenation reaction may be separated by a conventional method (e.g. fractionation) and useful in fuels ([0177]-[0179]; [0209]).

In regards to claim 18, Gruber discloses that the alcohols/biofuel precursors to be converted may be derived from fermentation and may comprise 2-butanol, and 2-hexanol ([0065]; [0126]; [0196]).

In regards to claims 19 and 20, Peters, discloses that unreacted butenes, dimers or other products may be separated from the oligomerization mixture and recycled to increase the amount of C16 oligomers by reacting with itself or additional butene ([0085]; [0096]; [0098]). Dimers of butenes are reasonably considered to comprise C8 olefins. Peters further teaches that the compounds recycled are those that will increase the amount of desired oligomerized product, specifically C12 or C16 oligomers, and the recycle is optimized to maximize C16 levels in the product stream ([0098]; [0099]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to separate a fraction comprising C8 and lighter, or C10 and lighter and recycle the fraction to the reaction zone to produce additional oligomers based on the desired oligomer distribution/carbon number range of the product and this merely involves applying a known technique of recycling lighter oligomer products to increase production of heavier oligomers. It would be obvious for one having ordinary skill in the art to recycle C12 and lighter olefins, including C8 and C10 olefins, to increase C16 oligomers in order to maximize C16 levels as taught by Peters.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,914,672. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to processes for the production of distillate fuel range hydrocarbons comprising contacting in a reaction zone  an alcohol feedstock and a solid acid catalyst under conditions where the solid acid catalyst has activity for simultaneous dehydration, oligomerization, and isomerization, separating water and unreacted alcohols, fractionating C12 and light olefins and recycling C10 or C12 and lighter olefins to the reaction zone for reaction with in situ produced olefins, and hydrogenating the oligomers to produce paraffinic hydrocarbon products.
The conflicting claims differ from the rejected claims in that the conflicting claims do not recite contacting the alcohol feedstock and a light olefin feedstock comprising one or more C8-C12 olefins in the reaction zone or hydrogenating in the independent claim. However, claims 5, 10, 11 and 23-27 of U.S. Patent No. 9,914,672 recites hydrogenation and that light olefin fractions comprising C12 and lighter olefins are recycled to the reaction zone for reaction with olefins produced in situ and therefore make obvious the light olefin feedstock and C8-C10 olefin recited in rejected claims 1 and 15, respectively. The claims merely differ in how limitations are combined or separated into independent and dependent claims, however, both sets of claims comprise similar feedstocks/feed materials, similar process steps including reacting and separation steps, and similar catalyst materials and therefore the rejected claims are considered to be an obvious variant of process claims of U.S. Patent No. 9,914,672. Furthermore, it is noted that while the conflicting claims do not appear to recite the yield of jet fuel range hydrocarbons as recited in the rejected claims, the limitation is merely considered an intended result of the process steps recited and therefore the conflicting claims are expected to result in a similar yield as recited absent evidence to the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772